Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 08/17/2022 has been entered into this application. Claims 4,12 and 20 are cancelled. Claims 21-22 have been added.

Response to Arguments

Applicant’s arguments/remarks, (see pages 9-16), filed on 08/17/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 4,12 and 20 are cancelled. Claims 21-22 have been added.

Applicant argues that the cited reference Stengg et al. (EP1236633A2), (Chung et al. (2016/0046308 A1) and/or LeFebvre (2016/0325767 A1) fail to disclose, limitations such as, the first control unit and the second control unit each are “different” indicates the fact that two different components and two distinct elements, and also have different structural features, in other word(s), the second sensor being different from the first sensor, the second control unit being different from the first control unit, the second computer program being different from the first computer program and the second electronic control device being different from the first electronic control device, as claimed and, as specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 1-3, 5-11, 13-19 and 21-22 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious the second sensor being different from the first sensor, the second control unit being different from the first control unit, the second computer program being different from the first computer program and the second electronic control device being different from the first electronic control device, in combination with the rest of the limitations of the claim. Claims 2-3, 5-11, and 13-15 are allowable by virtue of their dependency.  
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious controlling, by the second control unit, a second electronic control device of the second control chain, the second electronic control device different from the first electronic control device, the second electronic control device controlled as a function of decisions of the second computer program for checking the abnormal gait condition of the rail vehicle, for supplying or not supplying the power to the discharge valve, in combination with the rest of the limitations of the claim. Claims 17 is/are allowable by virtue of their/its dependency.  
As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious a second control device that is different from the first control device and that is configured to detect the abnormal gait of the vehicle based on output of the second sensor indicative of the one or more of the attitude or the movement of the vehicle, in combination with the rest of the limitations of the claim. Claims 19, 21 and 22 are allowable by virtue of their dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886